DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 08/02/2021. As directed by the amendment: claims 20-30, 32-34, 35-38, and 39 have been amended and claims 1-19 and 31 have been cancelled. Thus, claims 20-30 and 32-39 are presently pending in this application.
Specification
The amended abstract were received on 08/02/2021.  These amendments are acceptable.
Response to Arguments
Applicant’s arguments, see pg. 12, filed 08/02/2021, with respect to the objection of the abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn. 
Applicant’s arguments, see pg. 12-13, filed 08/02/2021, with respect to the objection of claims 23, 25, 26, 29, 32, and 33 have been fully considered and are persuasive.  The objection of claims 23, 25, 26, 29, 32, and 33 has been withdrawn. 
Applicant’s arguments, see pg. 13, filed 08/02/2021, with respect to the rejection of claims 20-39 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 20-39 under 35 U.S.C. 112 has been withdrawn. 
Applicant’s arguments, see pg. 13-14, filed 08/02/2021, with respect to the rejection of claims 20-27, 30, 31, and 39 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  The rejection of claims 20-27, 30, 31, and 39 under 35 U.S.C. 102 and 103 has been withdrawn. 
Applicant’s arguments, see pg. 14, filed 08/02/2021, with respect to the double patenting rejection of claims 20-22, 27, 30, 31, and 39 have been fully considered and are persuasive.  The double patenting rejection of claims 20-22, 27, 30, 31, and 39 has been withdrawn. 
Allowable Subject Matter
Claims 20-30 and 32-39 are allowed. See reasons for allowance in non-final rejection mailed 06/03/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771